Name: Council Regulation (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 201 /2 Official Journal of the European Communities 27. 7. 88 COUNCIL REGULATION (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans prduced and processed in Portugal equal to the difference between the guide price for such beans in Portugal and the price of imported soya beans. Article 2 Hie detailled rules for the application of this Regulation shall be those provided for by Regulation (EEC) No 2329/85 ('), as last amended by Regulation (EEC) No 2867/87 (2). Should the need arise, additional detailed rules of application shall be adopted in accordance with the procedure laid down in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3) as last amended by Regulation (EEC) No 2210/88 (4). ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas, owing in particular to the specific problems of Portuguese agriculture on the one and the lack of aid, resulting from the Act of Accession on the other hand, the launching of soya bean cultivation in Portugal is encountering difficulties ; whereas Portuguese production of soya beans should be encouraged and provisions should be made for the granting of special aid ; Whereas such aid must be limited to the period of application, in Portugal, of the control mechanism referred to in Article 292 of the Act of Accession, at the end of which the common provisions on aid are to apply, HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1990 , soya beans produced and processed in Portugal shall be eligible for special aid Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1988 . For the Council The President Y. POTTAKIS (') OJ No L 218, 15. 8. 1985, p. 6. f) OJ No L 273, 26. 9 . 1987, p. 13 . 0 OJ No 172, 30. 9 . 1966, p. 3025/66. H OJ No L 197, 26. 7. 1988 , p. 1 .